DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment was received on  8/22/22. Claim 1 has been amended. Claim 5 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kawaj et al. (US Publication 2016/0181657) in view of Kawai et al., on claims 1 and 2 has been modified in view of the newly submitted amendments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaj et al. (US Publication 2016/0181657) in view of Kawai et al. (US Publication 2009/0311599).
Regarding claim 1, the Kawaj et al. discloses an all solid battery comprising a solid electrolyte layer including a glass component, a main component of the solid electrolyte layer being phosphoric acid salt-based solid electrolyte (claim 12) and electrode layers that are provided on both main faces of the solid electrolyte layer (Fig. 4-6) , wherein the electrode layers include an active material (10a, 12a, [0073]-[0074]) different than the  conductive material such as furnace black ([0075]; 110). 
 The Kawaj et al. reference is silent in disclosing the furnace black  having an average particle diameter of 40 nm or more and 120 nm or less, wherein a DBP oil absorption of the carbon material is 200 mL/100g or less.  However, the Kawai reference dislcoses that commercially available furnace black comprises average particle diameter of 40 nm or more and 120 nm or less, wherein a DBP oil absorption of the carbon material is 200 mL/100g or less. Therefore, it would be obvious before the effective filing date of the invention before the effective filing date of the invention to provide known conductive materials such as commercially available furnace black comprising average particle diameter of 40 nm or more and 120 nm or less, wherein a DBP oil absorption of the carbon material is 200 mL/100g disclosed by the Kawai reference for furnace black disclosed by the Kawaj et al. reference since furnace black with the claimed properties are known and readily available products. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Regarding claim 2, the Kawaj et al. reference is discloses wherein the phosphoric acid salt-based solid electrolyte has a NASICON structure (claim 12).
Regarding claim 5, the Kawaj et al. reference discloses the solid electrolyte layer (claim 14 and 15, by firing the component) and the electrode layer ([0072])have sintered structures.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.  The Applicant’s principal arguments are:

    PNG
    media_image1.png
    113
    641
    media_image1.png
    Greyscale

However, the Kawaj et al. reference discloses that the conductive material (110) and the active materials (12a and 10a) can be different. In the disclosure of Paragraph 73 and 74, the Kawaj et al. reference discloses that 12a and 10a are active material different from the conductive material 110 disclosed in Paragraph 75. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725